Citation Nr: 1337046	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  11-23 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to December 1945.  He died in January 2010.  The appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for the cause of the Veteran's death.  The claim file was subsequently transferred to the RO in Muskogee, Oklahoma.  

In February 2012, the appellant testified at a video conference Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claim folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate lists the immediate cause of death as cardiopulmonary arrest due to or as a consequence of pneumonia due to or as a consequence of dementia.  No other significant conditions contributing to death were listed.  

The appellant essentially contends that the pneumonia that, in part, caused the Veteran's death began during his service in WWII.  She indicates that the Veteran was treated for pneumonia and other respiratory disabilities in service and that he continued to have chronic respiratory problems, including the pneumonia that caused his death.  

In her written statement submitted in March 2012, the appellant indicates that the Veteran had pneumonia several times prior to his death, and that he was treated at a private hospital, Southwest Hospital.  Relevant records regarding this hospitalization and any other relevant hospitalizations are not of record.  A remand to obtain the identified records is required.

The Veteran's death certificate indicates that he died at the Oklahoma Veterans Center in Lawton, Oklahoma.  The Veteran's terminal records from that facility have not been associated with the claim file.  As these treatment records are pertinent to the appellant's claim, an attempt must be made to obtain them.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records, dated immediately prior to his death in January 2010 (his terminal treatment records), from the Veteran's Center in Lawton, Oklahoma.  

2.  Contact the appellant and ask her to either submit, or to authorize VA to obtain, private treatment records for the Veteran's alleged respiratory disabilities and pneumonia, to include Southwest Hospital.

3.  Undertake any additional development deemed necessary and readjudicate the appeal.  

3.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


